UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-30394 Metalink Ltd. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) Gealya 76885, Israel (Address of principal executive offices) Attn: Neta Eshed, Tel: +972-77-4495900 Fax: +972-153-77-9945401, Gealya 76885, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 1.0 par value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report (December 31, 2010): 2,690,863 Ordinary Shares, NIS 1.0 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 o Yesx No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yeso No INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · “we”, “us”, “our”, “Metalink”, or the “Company” are to Metalink Ltd. and its consolidated subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; · the “Companies Law” or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999; · the “SEC” are to the United States Securities and Exchange Commission; · “NASDAQ” are to the NASDAQ Capital Market (formerly, the Nasdaq SmallCap Market); · "Senior Loan" are to the senior secured loan we borrowed from an institutional investor, or the Senior Lender, pursuant to a Loan Agreement, dated September 8, 2008, as amended on December 31, 2008, September 6, 2009, December 30, 2009 and December 13, 2010; · “Lantiq” are to Lantiq Israel Ltd. and Lantiq Beteiligungs - GmbH & Co. KG.Lantiq is a fabless semiconductor company funded by Golden Gate Capital; · “Lantiq Transaction” are to the transactions consummated on February 15, 2010, pursuant to that Asset Purchase Agreement, dated January 5, 2010, by and among Metalink, Lantiq Israel Ltd. and Lantiq Beteiligungs - GmbH & Co. KG. Reverse Share Split On February 22, 2010, we effected a one-for-ten reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed from NIS 0.1 to NIS 1.0 per share. Unless otherwise indicated, all ordinary share, option and per share figures in this annual report have been adjusted to give retroactive effect to the stock split for all periods presented. Trademarks We use “NML™”, “VDSLPlus™”, “Total-VDSL(TM)” and “MIMODSL(TM)” as our trademarks. All other trademarks and trade names appearing in this annual report are owned by their respective holders. Incorporation by Reference Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms, and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. i Exchange Rate On June 15, 2011, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.418 to $1.00. Unless indicated otherwise by the context, statements in this annual report that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. Cautionary Statement Concerning Forward-Looking Statements Except for the historical information contained herein, the statements contained in this annual report are forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws with respect to our business, financial condition, prospects and results of operations.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including our absence of significant operations following the Lantiq Transaction and uncertainty as to our future business model and our ability to identify and evaluate suitable business opportunities; the fact that our U.S. shareholders may suffer adverse tax consequences if we will be classified as a passive foreign investment company;changes in general economic and business conditions; any unforeseen developmental or technological difficulties with regard to our products; changes in currency exchange rates and interest rates; as well as the other risks discussed in “Item 3—Key Information—Risk Factors” and elsewhere in this annual report. We urge you to consider that statements which use the terms “believe,” “do not believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate,” and similar expressions are intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are based on assumptions and are subject to risks and uncertainties. Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. ii TABLE OF CONTENTS Page PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 13 ITEM 4A. UNRESOLVED STAFF COMMENTS 23 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 23 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 23 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 48 ITEM 8. FINANCIAL INFORMATION 50 ITEM 9. THE OFFER AND LISTING 52 ITEM 10. ADDITIONAL INFORMATION 55 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 79 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES94 79 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES94 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 79 ITEM 15. CONTROLS AND PROCEDURES 79 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 80 ITEM 16B. CODE OF ETHICS 81 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 81 ITEM 16D. EXEMPTIONS FROM LISTING STANDARDS FOR AUDIT COMMITTEES 81 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 82 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 82 ITEM 16G. CORPORATE GOVERNANCE 82 iii PART III ITEM 17. FINANCIAL STATEMENTS 83 ITEM 18. FINANCIAL STATEMENTS 83 ITEM 19. EXHIBITS 83 iiv PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data We have derived the following selected consolidated financial data from our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles, or US GAAP. The following selected data is derived from our audited consolidated financial statements included elsewhere in this annual report: ● consolidated statement of income data for the years ended December 31,2008, 2009 and 2010; and ● consolidated balance sheet data as of December 31, 2009 and 2010. The following selected data is derived from our audited consolidated financial statements that are not included in this annual report: ● consolidated statement of income data for the years ended December 31, 2006 and 2007; and ● consolidated balance sheet data as of December 31, 2006, 2007 and 2008. You should read the selected consolidated financial data together with Item 5 of this annual report entitled “Operating and Financial Review and Prospects” and our consolidated financial statements and notes thereto and the other financial information appearing elsewhere in this annual report. On February 15, 2010, we have completed the sale of our WLAN business to Lantiq pursuant to an asset purchase agreement, which is described below under Item 10.C "Additional Information—Material Agreements." As a result of this transaction, the results of operations of the WLAN business are reported as discontinued operations and the consolidated results from continuing operations no longer include revenues and expenses directly attributable to the WLAN business. Similarly, assets and liabilities relating to the WLAN business are presented in our balance sheet separately as assets and liabilities of discontinued operations. Our consolidated financial statements for prior periods have been reclassified to reflect these changes. See Note 1 to our consolidated financial statements included in this annual report. 1 Year Ended December31, 2010* 2006** 2007** (U.S. dollars in thousands, except share and per share data) Statement of Operations Data: Revenues $ Cost of revenues: Costs and expenses 97 Royalties to the Government of Israel 97 12 Total cost of revenues Gross profit Operating expenses: Sales and marketing - - - General and administrative Total operating expenses Operating profit (loss) 92 ) ) ) Financial income (expenses), net: ) Net profit (loss) from continuing operation $ $ ) $ $ ) $ ) Discontinued operation Operating loss from discontinued operation ) Capital gain from sale of discontinued operation - Net profit (loss) from discontinued operation $ ) $ ) $ ) $ ) $ Net profit (loss) $ ) $ ) $ ) $ ) $ Per share data: Basic and diluted earnings (loss) from continuing operation $ $ ) $ $ ) $ ) Basic and diluted earnings (loss) from discontinued operation $ ) $ ) $ $ ) $ Basic and diluted earnings (loss) $ ) $ ) $ ) $ ) $ Shares used in computing loss per ordinary share: Basic and diluted * Shares used for loss per share calculation have been adjusted retroactively to reflect the one for ten reverse split of our ordinary shares dated February 22, 2010. ** 2006 and 2007 discontinued operation separation figures are estimated, and not according to financial reports. 2 As of December31, (In thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Short-term investments - - Long-term investments - - - Working capital ) Total assets Shareholders’ equity ) B. Capitalization and Indebtedness Not Applicable. C. Reasons for the Offer and Use of Proceeds Not Applicable. D. Risk Factors You should carefully consider the following risks before deciding to purchase, hold or sell our stock. Set forth below are the most significant risks, as identified by our management, but we may also face risks in the future that are not presently foreseen. Our business, operating results or financial condition could be materially and adversely affected by these and other risks. You should also refer to the other information contained or incorporated by reference in this annual report, before making any investment decision regarding our company. 3 Risks Related to Our Business and Industry We have sold our principal operating business and currently conduct only limited business activities. We sold our WLAN business to Lantiq in February 2010. Since then, we hold substantially all of our assets in cash and cash equivalents and we currently conduct only limited business activities related to our remaining digital subscriber line, or DSL business. Our plan of operation is (1) to continue the marketing of our DSL products and (2) to explore and consider strategic alternatives relating to our remaining DSL business as well as to other investments and opportunities, including a possible business combination or other strategic transaction with a domestic or foreign, private or public operating entity or a "going private" transaction, including with any of our affiliates. Other than activities relating to attempting to locate such opportunities and activities relating to our DSL business and the investment of our funds in short and long-term investments, we do not currently conduct any operations. We may not be successful in identifying and evaluating suitable business opportunities or to otherwise execute our plan of operations. There can be no assurance that we will be successful in identifying and evaluating suitable business opportunities or to otherwise execute our plan of operations.While we are actively exploring strategic transactions and opportunities, we have not identified any particular opportunities. Accordingly, we may enter into a business combination with a business entity having no significant operating history or other negative characteristics such as having a limited or no potential for immediate earnings, or otherwise pursue a strategic transaction that will not necessarily provide us or our shareholders with significant financial benefits in the short or long term.In the event that we complete a business combination with an operating company, the success of our operations will be dependent upon the management of the target company and numerous other factors beyond our control. There is no assurance that we will be able to negotiate a business combination on terms favorable to us, or at all, or that we will otherwise be successful in executing our plan of operations. In addition, if we do consummate a major strategic transaction, such as a business combination, our shareholders may suffer a dilution of value of shares and we may need to raise additional financing because a business combination normally will involve the issuance of a significant number of additional Metalink shares and may require us to raise funds through a public or private financing. We have a history of operating losses. We have incurred significant operating losses since our inception, and we may not achieve operating profitability in the foreseeable future. Our operating profits / losses (after completion of the sale of the wireless local area network (WLAN) business to Lantiq) were approximately $1.8 million (profit) for the year ended December 31, 2008, $0.16 million (loss) for the year ended December 31, 2009, and $0.46 million (loss) for the year ended December 31, 2010.Even if we achieve and are able to sustain profitability, we cannot assure that future net income will offset our accumulated deficit, which, as of December31, 2010, was approximately $144.9million. This is likely to have an adverse impact on the value of our stock. 4 We are not likely to generate significant revenues from our DSL business. In early 2008, we issued an “end-of-life” notice to our customers, according to which we are discontinuing the production of the majority of our digital subscriber line, or DSL, components. Consequently, we have not allocated any research and development resources for DSL chipsets and have significantly reduced the scope of these operations. While we expect revenues derived from the sale of our DSL chipsets to continue in the same pace in the near future ($1-2 million a year), future realization of revenues from our current remaining DSL activities may be impaired by theintroduction of newer solutions by our competitors and the obsolescence of our proposed solutions.We therefore expect that our revenues from sales of our DSL chipsets will decline in the long term, subject to fluctuations due to one time or special orders of customers. Our future revenues are dependent on the ability of Lantiq to successfully sell the HT-WLAN products. As part of the Lantiq Transaction, we are entitled to earn-out payments of up to an aggregate $8.0 million, contingent upon the acquired WLAN business’ achievement of specified performance targets during two earnout periods (April 2010 – March 2011 and April 2011 - March 2012). The achievement of these specified performance targets is primarily related to the ability of Lantiq to successfully sell the HT-WLAN products, which, in turn, is dependent, among others, on the development of the HT-WLAN market, including the willingness of end-customer telecommunications service providers to deploy 802.11n standard based products that include WLAN chipsets and the timing of the deployment. In May 2011, Lantiq informed us that the acquired WLAN business has not achieved the minimum performance targets during the first earnout period and, consequently, that no additional earnout payments are due for the first earnout period. We cannot provide any assurance that the WLAN business will achieve the minimum performance targets during the second earnout period and, if it does achieve such targets, at what level (which in turn will affect the size, if any, of the earnout payment for the second earnout period). We are exposed to potential liabilities in connection with the Lantiq Transaction. As part of the Lantiq Transaction, we have agreed to indemnify Lantiq for several matters, including with respect to liabilities of the WLAN business that were not assumed by Lantiq and breaches of the asset purchase agreement entered between us, including in the case of breaches of representations and warranties made by us in the asset purchase agreement. A claim against us could result in substantial cost, which would have a negative impact on our financial condition. In addition, we havegenerated a significantamount of income from this transaction. Based on our assessment, we believe that we are in compliance with all taxes due in relation with this transaction. The various tax authorities may not agree with our view and any such disagreement or a subsequent tax dispute could result in tax liabilities in amounts which we currently cannot estimate. Products sold by us may infringe on the intellectual property rights of others. Third parties may assert against us infringement claims or claims that WLAN and DSL products sold by us in the past, as well as prouducts sold under our current remaining DSL activities, have violated a patent or infringed a copyright, trademark or other proprietary right belonging to them.In such event, we may also be exposed to an indemnity claim by Lantiq in accordance with the asset purchase agreement, as described elsewhere in this annual report. 5 We have received from time to time in the past, and may receive in the future, written notices and offers from research institutions, intellectual property holding firms and others claiming to have patent rights in certain technology and inviting us to license this technology and related patent rights for use in our products and methods or otherwise claiming that our products infringe on the intellectual property rights of others.For example, we have recently received a notice that one of our WLAN chipsets may be infringing the patent rights of a third party and, to our knowledge, such third party is in the process of submiting lawsuits against various other participants in the WLAN market. While, to date, none of these notices has resulted in litigation against us, we cannot assure you that any of these or other third-parties will not pursue litigation or assert their patent and other intellectual property rights against us in the future. It would be time consuming for us to defend any such claims, with or without merit, and any such claims could result in among others, costly litigation; divert management’s attention and resources; and require us to enter into royalty or licensing agreements and/or indemnify third parties.In particular, we have certain indemnification obligations to customers, as well as to Lantiq (see above), with respect to infringement of third-party patents and intellectual property rights by our products and underlying technology. We cannot assure you that our potential obligations to indemnify such third parties will not harm us, our business or our financial condition and results of operations. The results of any litigation are inherently uncertain and any infringement claim or litigation against us, whether with or without merit, could result in the expenditure of significant financial and managerial resources. The loss of our key customers could result in a significant loss of revenues. In the past several years, relatively few customers have accounted for a large portion of our DSL revenues. In 2010, one customer accounted for approximately [ %] of such revenues and weexpect that our dependence on a few customers will continue for the foreseeable future. Our DSL business will be negatively impacted if sales to our main customers fall short of our internal projections, or of we experience a loss of any significant customer. We do not have contracts with any of our customers that obligate them to purchase our chipsets, and these customers could cease purchasing our chipsets at any time. The loss of any of our key customers could result in a significant loss of revenues. We are exposed to various other risks in connection with the operation of our remaining DSL business. We are exposed to various risks in connection with the operation of our remaining DSL business, including due to the following: · We currently rely on a single subcontractor for the manufacture of our current remaining DSL chipests and on a limited number of subcontractors for the assembly of finished chips and other related services. These subcontractors currently have limited manufacturing capacity, which may not be made available to us on a timely basis, or at all; 6 · We currently obtain key components from a single supplier or from a limited number of suppliers and we generally do not have long-term supply contracts with our suppliers; · We may experience delays in the delivery of components from our suppliers. Due to the discontinuation of the production of the majority of our DSL components and our expectation that any purchase orders placed with us, will be limited in scale, our subcontract manufacturers may allocate available capacity to other customers, including customers that are larger or have long-term supply contracts in place; · If our products fail to comply with European or other directives relating to the sale of electrical and electronic equipment, we could be subject to penalties and sanctions that could materially adversely affect our business; · Because competition in the market for our DSL chipsets and alternative products is intense, we may not be able to effectively compete with other suppliers in our market; and · Because we operate in international markets, we are subject to risks which often characterize international markets, including multiple, conflicting and changing laws and regulations; economic and political instability; and fluctuations in exchange rates. We are dependent on Tzvi Shukhman, our chief executive officer, the loss of whom would negatively affect our business. We believe that the success of our business will depend in large part on the continued services of Tzvi Shukhman, our chief executive officer. Mr.Shukhman has not entered into an employment contract with us and we do not carry a life insurance on Mr.Shukhman. Any loss of the services of Tzvi Shukhman, could negatively affect our business. Risk Factors Relating to Our Ordinary Shares The limited market for our shares may reduce their liquidity and make our stock price more volatile. You may have difficulty selling your shares. On April 21, 2011, our ordinary shares were delisted from the NASDAQ Capital Market and since then have been quoted on the "Pink Sheets", an electronic quotation medium.Securities traded on the Pink Sheets typically have low trading volumes and reduced liquidity. Market fluctuations and volatility, as well as general economic, market and political conditions, could reduce our share price. As a result, there may be only a limited public market for our ordinary shares, and it may be more difficult to dispose of or to obtain accurate quotations as to the market value of our ordinary shares. In addition, unlike the NASDAQ Stock Market and the various international stock exchanges, there are no corporate governance requirements imposed on Pink Sheets companies. 7 Our ordinary shares may become subject to the “penny stock” rules of the SEC which will make transactions in our ordinary shares cumbersome and may reduce the value of our shares. The SEC has adopted Rule 3a51-1 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. While we believe thatour ordinary shares are currently exempt from the definition of penny stock, there is no assurance that they will continue to be exempt from such definition. If our ordinary shares become subject to the “penny stock” rules of the SEC, it will make transactions in our ordinary shares cumbersome and may reduce the value of our shares. This is because for any transaction involving a penny stock, unless exempt, Rule 15g-9 generally requires: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written statement from the investor prior to the transaction. Disclosure also has to be made by the broker or dealer about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our ordinary shares and cause a decline in our market value if we were to become subject to the said "penny stock" rules. 8 A majority of our outstanding shares are held by two individuals, who exert significant control over the Company’s direction. In addition, substantial future sales of our ordinary shares may depress our share price. As ofJuly 1, 2011, Messrs. Tzvi Shukhman and Uzi Rozenberg, who are directors of the Company, held an aggregate of 1,068,566 ordinary shares representing 39.71% of our outstanding shares. Mr. Shukhman is also our chief executive officer, and Mr. Rozenberg is also the Chairman of our Board of Directors.As a result, if these shareholders vote together, they could have a significant influence on the election of our directors and on other decisions by our shareholders on matters submitted to shareholder vote, including mergers, consolidations and the sale of all or substantially all of our assets. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, open-market purchase programs or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the then-prevailing market price for our ordinary shares. This concentration of ownership may also adversely affect our share price. In addition, if these shareholders sell substantial amounts of our ordinary shares, or if the perception exists that they may sell a substantial number of our ordinary shares, the market price of our ordinary shares may fall. If we are characterized as a Passive Foreign Investment Company, our U.S. shareholders may suffer adverse tax consequences. As more fully described in Item 10 – “Additional Information - Taxation” under the caption“Passive Foreign Investment Company Considerations,” there is a possibility that we will be properly classified as a passive foreign investment company, or PFIC, for U.S. federal income tax purposes in 2011. If, for any taxable year, our passive income, or our assets that produce passive income, exceed specified levels, we may be characterized as a PFIC for that year and possibly also for later years. We satisfied the corporate level test to be a PFIC during some of the years 2002 - 2010. Our ordinary shares will be shares in a PFIC in the case of any United States person that owned those shares in 2001,2002,2003 or 2010 and that person has not made any of certain elections that could permit the PFIC classification of our shares to terminate in a taxable year in which we did not satisfy the test to be a PFIC. If we are characterized as a PFIC, our U.S. shareholders may suffer adverse tax consequences. These consequences may include having gains realized on the sale of our ordinary shares treated as ordinary income, rather than capital gains, and having the highest possible tax rates in prior years, together with significant interest charges, apply to substantial portions of those gains and to certain distributions, if any, that we make, whether or not we have any earnings and profits.U.S. shareholders should consult their own U.S. tax advisers with respect to the U.S. tax consequences of investing in our ordinary shares. If we fail to maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, it could have a material adverse effect on our business, operating results and stock price. The Sarbanes-Oxley Act of 2002 imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404 have resulted in a devotion of management time and attention to compliance activities, and we expect these efforts to require the continued commitment of significant resources. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. We may also identify material weaknesses or significant deficiencies in our internal control over financial reporting. In addition, our internal control over financial reporting has not been, and is not required to be, audited by our independent registered public accounting firm. In the future, if we are unable to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation and/or sanctions by regulatory authorities, and could have a material adverse effect on our business and operating results, investor confidence in our reported financial information, and the market price of our ordinary shares. 9 Risks Relating to Our Location in Israel Conditions in the Middle East affect our business and may limit our ability to persue our strategic alternatives. We are incorporated under the laws of the State of Israel, and our principal offices are located in Israel.Accordingly, security, political and economic conditions in the Middle East in general, and in Israel in particular, affect our business. Over the past several decades, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since late 2000, there has also been a high level of violence between Israel and the Palestinians which has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons.In early 2011, riots and popular uprisings in various countries in the Middle East have led to severe political instability in those countries. This instability may lead to deterioration of the political and trade relationships that exist between the State of Israel and these countries.In addition, this instability may affect the global economy and marketplace. Any armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, might deter potential targets from effecting a business combination with an Israeli company. In addition, the operations and financial results of our remaining DSL business could be adversely affected if political, economic or military events curtailed or interrupted trade between Israel and its present trading partners or if major hostilities involving Israel should occur in the Middle East. Provisions of Israeli law may delay, prevent or complicate merger or acquisition activity, which could depress the market price of our shares. Provisions of Israeli corporate, securities and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger.This and other provisions of Israeli law could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us, since third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. 10 Because substantially all of our revenues are generated in U.S. dollars while a significant portion of our expenses are incurred in NIS our results of operations may be seriously harmed if the rate of inflation in Israel exceeds the rate of devaluation of the NIS against the U.S. dollar or if the NIS is appreciated against the U.S. dollar. We generate substantially all of our revenues in dollars, but we incur a significant portion of our expenses, principally salaries, related personnel expenses and occupancy expenses in NIS.As a result, we are exposed to the risk that our dollar costs in Israel will increase if the rate of inflation in Israel will exceed the rate of devaluation of the NIS in relation to the dollar or that the timing of this devaluation lags behind inflation in Israel or that the NIS is appreciated against the dollar.Our operations could be adversely affected if we are unable to protect ourselves against currency fluctuations in the future. In 2010, we have not entered into any currency hedging transactions to decrease the risk of financial exposure from fluctuations in the exchange rate of the dollar against the NIS. We may however enter into additionl currency hedging transactions in the future. These measures, however, may not adequately protect us from serious harm due to the impact of inflation in Israel. It may be difficult to enforce a U.S. judgment against us, our officers and directors or to assert U.S. securities laws claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our Israeli subsidiaries and our directors and officers, all of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, because the majority of our assets and investments, and all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. We have been informed by our legal counsel in Israel that it may be difficult to assert U.S.securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S.securities laws because Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S.law is applicable to the claim. If U.S.law is found to be applicable, the content of applicable U.S.law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. 11 Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including judgments based upon the civil liability provisions of the U.S.securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. We derive certain tax benefits under Israeli law from our status as an “approved enterprise”,in addition to other tax and program benefits under Israeli law.Such benefits may require us to satisfy certain conditions, or may be reduced or eliminated in the future.Our potential tax liability could increase if we fail to meet such conditions, or if such programs are reduced or eliminated. Several of our capital investments have been granted “approved enterprise” status under the Israeli Law for the Encouragement of Capital Investments, 1959, or the Investments Law. An approved enterprise is eligible for tax benefits on taxable income derived from its approved enterprise programs. The benefits available to an approved enterprise are dependent upon the fulfillment of conditions stipulated in applicable law and the certificate of approval. If we fail to comply with these conditions, in whole or in part, with respect to any approved enterprise program we establish, we may be required to pay additional taxes for the period in which we benefited from the tax exemption or reduced tax rates and we would likely be denied these benefits in the future. This could harm our business and our profitability. In addition, the Israeli government may reduce or eliminate in the future tax benefits available to approved enterprise programs. Our approved enterprise program and the tax benefits thereunder may not continue in the future at their current levels or at any level. The termination or reduction of these tax benefits would likely increase our taxes. Since we received government grants for research and development expenditures, we are subject to ongoing restrictions and conditions, including restrictions on our ability to manufacture products and transfer technologies outside of Israel. We have received royalty-bearing grants from the Government of Israel through the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist, for the financing of a significant portion of our research and development expenditures in Israel and we may to apply for additional grants in the future. To maintain our eligibility for these grants we must continue to meet several conditions under the grant programs, including paying royalties with respect to the grants received. If we fail to comply with any of the conditions imposed by the Chief Scientist, we may be required to refund any payments previously received, together with interest and penalties. In addition, the terms of the Chief Scientist grants limit our ability to manufacture products or transfer technologies, outside of Israel, if such products or technologies were developed using know-how developed with or based upon Chief Scientist grants. Any non-Israeli who becomes a holder of 5% or more of our share capital is generally required to notify the Chief Scientist and to undertake to observe the law governing the grant programs of the Chief Scientist, the principal restrictions of which are the transferability limits described above in this paragraph. 12 ITEM 4.INFORMATION ON THE COMPANY A. History and Development of the Company Corporate History and Details Metalink was incorporated in September 1992 as a corporation under the laws of the State of Israel.Our principal executive offices are located at Gealya 76885, Israel.Our telephone number is 972-77-4495900. Our agent for service in the United States is National Registered Agents, Inc. 160 Greentree Drive, Suite 101 Dover, DE 19904. Our address on the Internet is www.MTLK.com. The information on our website is not incorporated by reference into this annual report. From our inception through the third quarter of 1994, our operating activities related primarily to establishing a research and development organization, developing prototype chip designs which meet industry standards and developing strategic OEM partnerships with leading telecommunications equipment manufacturers.We shipped our first chip set in the fourth quarter of 1994.Since that time, we have continued to focus on developing additional products and applications, shaping new industry standards and building our worldwide indirect sales and distribution channels. In February 2010, we sold our wireless local area network (WLAN) business to Lantiq. In December1999, we completed our initial public offering of 4,600,000 ordinary shares and our ordinary shares commenced trading on the NASDAQ Global Market under the symbol “MTLK”.In March 2000, we completed our secondary public offering of 1,500,000 ordinary shares and, in December 2000, our ordinary shares commenced trading also on the TASE. Recent Major Business Developments On March 11, 2010, we voluntary delisted our ordinary shares from trading on the Tel Aviv Stock Exchange (TASE), which delisting became effective on June 14, 2010. On December 13, 2010, we paid the Senior Lender $300,000 as a full repayment of the remaining balance of a total of [$5.75 million] we borrowed in [two] installments since September 2008 pursuant to a loan agreement with the Senior Lender, dated September 8, 2008, as amended, or the Loan Agreement. For additional details about the Lantiq transaction, see below under Item 5.B "Liquidity and Capital Resources" and Item 10.C "Additional Information—Material Agreements." On April 21, 2011, our ordinary shares were delisted from The NASDAQ Capital Market and are currently quoted on the "Pink Sheets" under the symbol "MTLK.PK". 13 In May 2011, Lantiq informed us that the WLAN business it acquired from us in February 2010 has not achieved the performance targets during the first earnout period and, consequently, that no additional earnout payments are due for the first earnout period. As part of the Lantiq transaction, we also agreed to provide consulting services to Lantiq in consideration for $400,000 per year. In July 2010, Lantiq exercised its right to terminate the agreement, effective as of July 31, 2011. For additional details about the Loan Agreement, see below under Item 5.B "Liquidity and Capital Resources" and Item 10.C "Additional Information—Material Agreements." Principal Capital Expenditure and Divestitures There were no capital expenditures of our continuing operation during the year ended December 31, 2010. Capital expenditures were $15,000 for the year ended December 31, 2009, and $793,000 for the year ended December 31, 2008. These expenditures were principally for equipment and software for our research, development and manufacturing activities. During 2008, 2009 and 2010, we did not make any significant divestitures, except the sale of our WLAN business to Lantiq in February 2010. In early 2008, we issued“end of life” notices to our DSL customers regarding most of our DSL products. B.Business Overview Explanatory Note Upon the sale of our WLAN business to Lantiq in February 2010, we ceased substantially all of the operations of our business as conducted prior thereto. Since then, our plan of operation is (1) to continue the marketing of our digital subscriber line, or DSL products, which business is described below, and (2) to explore and consider strategic alternatives relating to our remaining DSL business as well as to other investments and opportunities, including a possible business combination or other strategic transaction with a domestic or foreign, private or public operating entity or a "going private" transaction, including with any of our affiliates. 14 DSL Business - General We sell DSL chipsets used by manufacturers of telecommunications equipment. Our DSL chipsets enable the digital transmission of voice, video and data over copper wire communications lines at speeds that are up to 2,000 times faster than transmission rates provided by conventional analog modems.Our chipsets typically include two individual integrated circuits, or chips, and include an analog front-end (AFE) for line interfacing with analog signals and a digital signal processor (DSP) / framer for signal and data processing of the messages being transmitted.We have sold over fifteen million of our chips to OEMs that incorporate our chips into their own products.These OEMs have sold products containing our chipsets to telecommunica­tions service providers throughout the world. Products and Technology DSL.A typical DSL chip set consists of an analog front-end (AFE) device and a digital device. The AFE serves as an interface between the analog signals transmitted along the copper wire and the digital device.The AFE performs various analog signal-processing functions, such as converting the analog signals into digital format and vice-versa.The digital device includes multiple functions including the transceiver (DSP) section implementing the modulation and demodulation of the digital signal, the framer section which serves as an interface between the DSP functional block and the digital network system. In some cases the digital device may contain additional functionality such as a network processor, higher layers processing, etc. SDSL.SDSL uses 2BlQ encoding to offer a symmetric link over a single copper wire at maximum symmetric rates of 2.320 megabits per second (Mbps).SDSL is used by competitive local exchange carriers, or CLECs, to allow their business customers cost effective access to the network, including high-speed access to the Internet and remote local area networks (LANs), integrated with multiple transmissions of voice channels and video conferencing.To date, the SDSL technology has been recognized as an accepted specification and is not likely to be adopted as a formal standard by any of the standardizing bodies. HDSL2 and HDSL4.HDSL2 improves on the T1 HDSL 2-Pair solution by offering similar performance achieved using only a single copper wire pair.This is achieved by using the PAM-16 line code in combination with Trellis coding. This standard was further enhanced to support an extended reach 4 wire mode, using the same PAM-16 line code referred to as HDSL4. G.SHDSL.G.SHDSL improves on the SDSL and HDSL technologies by providing rate adaptive solutions at rates of up to 2.320 Mbps, while increasing the maximum range of transmissions by 20%, compared to that allowed by the legacy technologies.G.SHDSL supports various encoding technologies, including the technologically-advanced Trellis coded PAM-16. VDSL.VDSL technology defines very high transmission rates over a single copper wire pair.This includes symmetric transmission at a rate of up to 100 Mbps.This unit is connected by copper wire to multiple subscribers located in large complexes, such as large residential complexes, hotels and campuses.The unit multiplexes the bandwidth of tens to hundreds of subscribers onto a single fiber that carries the information to the central office.VDSL technology has been standardized by the American National Standards Institute, or ANSI, and the ITU.In 2003 the standards working group in the ANSI developed an American National Standard for VDSL using Multi Carrier Modulation (DMT) and a Committee T1 Technical Requirement (TRQ) document for VDSL using Single Carrier Modulation (QAM).In 2004, the ITU has reached agreement on a new global standard that specifies the application of the two main technologies used for encoding signals for DSL - Discrete Multi Tone (DMT) technology and Quadrature Amplitude Modulation (QAM) - to VDSL (Very high-speed Digital Subscriber Line) technology.In May 2005 the ITU has ratified a VDSL2 standard based on the existing ADSL2 and VDSL standards that specify DMT modulation only. Our existing VDSL chipsets are based on QAM.Currently most of the future deployment of VDSL chipsets require the VDSL2 standard of DMT only. Thus, our VDSL sales suffer from lack of demand, and we expect them to continue to diminish in the near future. 15 In early 2008, we issued“end of life” notices to our DSL customers regarding most of our DSL products and we are not currently engaged in development of any DSL chipsets. The following is a table of our proprietary DSL chips which form the chipsets offered by us to our customers: Chips Function Sampling Date Maximum Transmission Rates (Mbps) MtS 870 MtS 170 MtS 140 MtS 142 Octal SHDSL transceiver/framer Single SHDSL transceiver frame Single SHDSL AFE Single SHDSL/HDSL2/HDSL4 AFE with integrated line-driver. 4Q00 1Q01 4Q00 2Q01 MtS 180 MtS 172 SHDSL / HDSL2 / HDSL4system on a chip for T1/E1/TDM transport applications SDSL / SHDSL / HDSL2 / HDSL4 transceiver with integrated T1/E1 framer. 1Q02 2Q02 MtV 9370 MtV 9141 Dual VDSL transceiver/framer for 3-band applications VDSL AFE for 2,3 and 4-band applications 3Q01 4Q01 52 52 MtV 9172 MtV 9470 Single trunk 2/3/4-band VDSL transceiver with integrated MAC for Ethernet & ATM applications (ONU & NT) Quad 2/3/4-band VDSL transceiver for Ethernet applications (ONU) 4Q02 4Q02 60 60 MtV 9473 MtV 9273 MtV 9143 MtV9120 Quad 2/3/4/5-band VDSL transceiver for Ethernet applications (ONU) Single trunk 2/3/4/5/6-band VDSL transceiver with integrated MAC for Ethernet & ATM applications (ONU & NT) VDSL AFE for 2,3,4, 5 and 6-band applications VDSL Line Driver for 2,3,4,5 and 6-band applications 1Q04 1Q04 1Q04 1Q04 16 The following table enumerates our product applications: Chip Set Applications Products Configuration Octal G.shdsl SHDSL CO application MtS870 MtS140 OR MtS142 Each chip set consists of one octal DSP / framer and eight AFE chips. DSP / framer and eight AFE chips. G.shdsl SHDSL CPE application MtS170 MtS140 OR MtS142 Each chip-set consist of a single DSP / framer chip and a single AFE chip. / framer chip and a single AFE chip. Single pair T1 HDSL2 and E1 G.SHDSL MtS180 MtS140 OR MtS142 Each chip-set consist of a single DSP / framer chip and a single AFE chip. / framer chip and a single AFE chip. Two pair T1 HDSL4 and E1 G.SHDSL MtS180 MtS172 MtS140 OR MtS142 Each chip-set consist of a two DSP / framer chips and two AFE chips. framer chips and two AFE chips. Single pair T1 HDSL2 MtS180 MtS142 Each chip-set consist of a single DSP / framer chip and a single AFE chip. Two pair T1 HDSL4 MtS180 MtS172 MtS142 Each chip-set consist of a single System on Chip, single DSM/Framer and two AFE devices. CO/ONU dual three band VDSL application MtV9370 MtV9141 Each chip-set consist of a DSP/ framer chip and two AFE chips. CO/ONU Quad four-band EoVDSL application MtV 9470 MtV9141 Each chip-set consist of a DSP/framer chip and four AFE chips EoVDSL CPE four band VDSL application MtV9172 MtV9141 Each chip-set consist of a single DSP / framer chip and a single AFE chip. CO/ONU Quad five-band EoVDSL application MtV 9473 MtV9143 MtV9120 Each chip-set consist of a DSP/framer chip and four AFE chips and four line driver chips EoVDSL CPE five band VDSL application MtV9172 MtV9141 MtV9120 Each chip-set consist of a single DSP / framer chip two AFE chips and a single line driver chip. ONU and CPE six-band VDSL application MtV9273 MtV9143 MtV9120 Each chip-set consist of a single DSP / framer chip, a single AFE chip and a single line driver chip. Older products are approaching a point of obsolence, and as the market for those products diminishes, we will slow or stop production of those products altogether. Customers Our customers for the DSL products, primarily telecommunications equipment manufacturers, incorporate our chipsets into the products that they sell to telecommunications service providers.Since we commenced operations in 1993, we have shipped over fifteen million of our DSL chips to our customers or OEM partners, including ADC, Alcatel, ECI Telecom, Marconi, Motorola Wireline Networks, Primeteck, RAD, Schmid, Tellion, Tellabs and others. These chips are used in telecommunications equipment deployed worldwide by telecommunications service providers.We do not have purchase contracts with any of our customers that obligate them to continue to purchase our chipsets, and these customers could cease purchasing our chipsets, at any time. At the beginning of year 2008, we provided our customers an “end-of-life” announcement, according to which we are discontinuing the production of most of our digital subscriber line, or DSL, components. 17 Our DSL chipsets are being incorporated into the following systems: · T1/El transmission equipment, which is used by telecommunications service providers to enable transmission speeds of 1.544 Mbps, for T1 lines, and 2.048 Mbps, for El lines; · Digital subscriber line access multiplexers (DSLAMs), which are used to terminate up to hundreds of lines in a central office and aggregate them onto high-speed lines for transmission to the communications backbone; · DSL enabled digital loop carriers (DLC), which are used to terminate up to hundreds of DSL and telephony lines, typically in a remote terminal (RT) or an optical network unit (ONU); · Ethernet based digital subscriber line access multiplexers (DSLAMs) and Ethernet switches, which are used to terminate tens of lines in a building basement or street cabinet and aggregate them onto a high-speed optical Ethernet link for transmission to the communications backbone; · DSL network interface units, which are customer premises equipment that enable high-speed data transmission over the local loop; · DSL-compatible routers, which are used to connect one or more personal computers to the local loop; · DSL-integrated access device (IAD) that combine voice and data transport over single twisted pair; and · DSL residential gateways and set-top boxes (STB) that combine Video, Voice and Data transport over single twisted pair. Our customers market their products to public and private telecommunications service providers.These service providers include incumbent local exchange carriers or ILECs, CLECs and Internet service providers. The following is a summary of revenues by geographic area.Revenue is attributed to geographic region based on the location of the customers. Year ended December 31, 2 0 08 2 0 0 9 2 0 10 (in thousands) Revenues: Korea $ $
